Citation Nr: 1755253	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as arthritis and severe osteoarthritis.

2.  Entitlement to service connection for a left knee disability, claimed as arthritis and severe osteoarthritis.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to September 1954, February 1955 to August 1960, and from November 1963 to August 1974, with additional periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2017 statement, it was indicated the Veteran desired a hearing before the Board.  In a November 2017 correspondence, he withdrew that request.  The Board deems the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to service connection for COPD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right knee disability did not have onset in service and did not manifest within one year of separation from service.

2.  A chronic left knee disability did not have onset in service and did not manifest within one year of separation from service.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis   becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his currently diagnosed osteoarthritis of the bilateral knees resulted from walking on steel decks and climbing steel ladders on naval ships over the course of 27 years in the Navy.

Along with his December 2013 claim for service connection, the Veteran included a July 2013 statement from Dr. T.B., a private treatment provider.  Dr. T.B. indicated he was treating the Veteran for severe osteoarthritis in both knees.  The doctor recognized the Veteran's 27 years of active service with the Navy and that he had served most of those years aboard naval ships.  He stated shoe wear during that time was not the best and probably not the most supportive.  He opined that walking on steel decks and up and down steel stairways and ladders on naval ships for a good number of years "positively contributed" to the onset of osteoarthritis in the Veteran's knees.

In his March 2015 notice of disagreement, the Veteran indicated that he had enlisted in the Navy at 16 and weighed approximately 149 pounds.  He indicated he weighed approximately 215 pounds upon retirement.  He stated that during service he inquired of the hospital corpsman aboard ship why he had pains in his legs and he was told they were "growing pains" and to just apply hot or cold compresses.  It was not suggested that he see a doctor.  He indicated that his occupation as storekeeper required him to "constantly visit the storeroom to extract supplies from all over the ships."

The Veteran's service treatment records (STRs) are silent for complaints of, treatment for or diagnosis of a right or left knee condition.  At his retirement examination in July 1974, evaluation of the lower extremities was normal. 

Post-service records indicate the Veteran has not sought VA treatment and the earliest private treatment record is dated in March 2011.  In that record, it was noted that the Veteran was 80 years of age and complained of right knee pain.  It was noted he had received an injection in the knee three years previously and now the symptoms were coming back.  X-rays of both knees in December 2012 demonstrated severe medial compartment osteoarthritis bilaterally. 

The Board acknowledges that there may be additional treatment records relating to knee treatment occurring sometime around 2008; however, in a February 2014 notification letter, the Veteran was provided the opportunity to provide authorization to seek any available, relevant private treatment records.  Records from his primary care physician, Dr. B.L., and from his orthopedic surgeon, Dr. T.B., appear in the claims file.  There is no indication that remand to attempt to obtain additional records would indicate continuity of treatment for the knees shortly after separation from service or earlier than 2008, a period of more than 30 years after retirement from service.  

Overall, the Board finds that the evidence does not support a grant of service connection for a right or a left knee condition because the evidence is against a finding of symptomatology during service or of continuing symptomatology since service.  Doctor T.B. opined that walking on steel decks and climbing steel ladders "positively contributed" to the onset of the Veteran's osteoarthritis.  This opinion is afforded no probative weight as it does not take into account the many years after separation from service prior to treatment or the normal evaluation of the Veteran's knees at his retirement examination.  This opinion does not support a finding that arthritis in the knees was incurred in or had onset in service.  The Board recognizes that arthritis is considered chronic under 38 C.F.R. § 3.309 so that the Veteran could establish service connection through a showing of continuity of symptomatology if there was evidence of arthritis in service or during the presumptive period or chronicity of disability in service could be "legitimately questioned."  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d. at 1340.  In this case, no documented complaints regarding the knees were made during the Veteran's many years of service.  In addition, the Veteran has not indicated that he has experienced pain or other symptoms in his knees since service or shortly thereafter and the evidence does not support a finding that arthritis or the beginnings of arthritis in either of the Veteran's knees was present during service or within one year of his separation from service in 1974.

Given the above, the Board concludes that although the evidence indicates that the Veteran currently has osteoarthritis in his bilateral knees, the evidence does not indicate that the onset of the Veteran's current disability occurred during service or within the presumptive period thereafter.  Thus, the criteria necessary for a grant of service connection have not been met and the claim cannot be granted either on a direct or presumptive basis. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

ORDER

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.


REMAND

The Board regrets additional delay, but finds further development is necessary to satisfy the duty to assist the Veteran.

Specifically, an addendum opinion is necessary to consider the theory of secondary service connection as well as the Veteran's lay contentions and private nexus opinions prior to final adjudication of the claim for service connection for COPD.

The evidence of record suggests the Veteran pulmonary function tests (PFTs) show signs of both restrictive and obstructive lung disease.  Asbestosis, a restrictive lung disease, is service-connected due to conceded in-service exposure to asbestos.

The Veteran argued in a March 2014 statement that he has COPD due to exposure to asbestos and toxic chemical elements from welding, sandblasting and grinding  while serving on naval ships over the course of 27 years.  He indicated he never smoked cigarettes aboard ship and a pack would last him 3 to 6 months while ashore.  He indicated that he had been subjected to second hand smoke, as smoking in the berthing compartments was allowed during the 50's and 60's to the extent that ashtrays were attached to the bunks with limited ventilation.  Since 2007, he indicated having smoked up to a pack a day or not at all.  He stated he was presently a non-smoker and wholeheartedly believed that COPD was "complimented/caused by the damaging shipyard activities and the second hand smoke."

The record contains various private and VA medical opinions.  

Private opinions include a May 2014 statement from the Veteran's primary care physician that the Veteran was directly exposed to environmental irritants of ship building that "directly contribute[d]" to his COPD and a September 2016 statement also from his primary care physician indicated the Veteran's COPD was caused by shipyard duties and responsibilities.  In addition, Dr. O.S. a doctor certified in Pulmonary Medicine, provided an April 2017 statement that based on review of the Veteran's military history, there was a direct relationship between COPD and his military service.  The Board finds that these opinions lack probative value because they come to bare conclusions without supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion without rationale does not provide an adequate basis for deciding a service connection claim).

In July 2014, the Veteran underwent a VA examination. Restriction of lung capacity was noted, but COPD was not diagnosed.  Thereafter, records from November 2014 indicated signs of both restrictive and obstructive lung disease, although the obstructive component was noted to be "very minor."  In February 2017, the RO sought a VA medical opinion as to whether the Veteran's COPD was at least as likely as not caused by asbestos exposure during military service.  A VA practitioner reviewed the claims file and noted that risk factors for COPD include cigarette smoking, genetic susceptibility, second hand smoke, air pollution and workplace exposure to dust, smoke or fumes.  The practitioner indicated that the PFTs of July 2014 and November 2014 did not confirm a diagnosis of COPD.  The practitioner remarked that while the private sector providers had opined that the Veteran had COPD, their statements were not corroborated by objective testing.  Moreover, asbestos exposure was neither a risk factor nor a causative agent for COPD development according to the consensus of medical literature.  The practitioner explained that the site of asbestos involvement was not in the airways like in COPD, but involved the lung tissue itself and asbestosis results in the development of restrictive disease rather than an obstructive pattern seen in COPD.

In a May 2017 correspondence accepted as a Form 9 substantive appeal, the Veteran claimed service connection for COPD as secondary to asbestosis.

The Board finds that prior to final adjudication of the claim, the Veteran should be sent notice regarding how to substantiate a claim for secondary service connection and an opinion should be provided regarding whether the Veteran's COPD may be caused by or aggravated by his service-connected asbestosis.  For the sake of the opinion, it should be presumed that the Veteran does have COPD, as diagnosed by his private treatment providers.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's COPD is directly related to service based on the Veteran's lay contentions that it is due to second hand smoke and/or chemicals inhaled while serving aboard various naval ships.  

The issue of entitlement to TDIU is inextricably intertwined with the claim for service connection for COPD given evidence that the Veteran's employability is affected by shortness of breath and decreased mobility caused by exhaustion following very minimal exertion.  See March 2015 Notice of Disagreement.  Thus, the claim must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran notice that advises him of the information and evidence needed to substantiate a claim for service connection for COPD on a secondary basis.

2. Provide access to the electronic claims file to an appropriate medical professional who has not yet considered the case for an addendum opinion regarding service connection for COPD.  If the examiner finds that another examination is necessary in order to render an opinion, one should be scheduled.

In rendering an opinion, the examiner should presume that the Veteran has a valid diagnosis of COPD, as indicated by his private treatment providers.

Following review of the claims file, the examiner should provide an opinion as to the following:

(a) Whether it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is directly related to his military service, to include exposure to second hand smoke and/or chemical toxins from welding, sandblasting and grinding during construction on naval ships.

In providing this opinion, the examiner should consider the positive nexus opinions provided by Dr. B.L. and Dr. O.S. and that exposure to second hand smoke and workplace exposure to dust, smoke or fumes are known risk factors for the development of COPD.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected asbestosis.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.  If aggravation is found, the examiner is asked to identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

Overall, the examiner is asked to provide a rationale for any opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  When the development requested has been completed, readjudicate the Veteran's claims, to include consideration of entitlement to a TDIU.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


